Henry, J.
In 1874 the plaintiff Bunn, lent to Jno. C Tedford $1,500, and Tedford and wife executed a deed of trust to secure its payment on lots 10 and 11 of block 2 in the town of Moberly. It is alleged in the petition that Tedford, in order to procure the loan, falsely and fraudulently represented to Bunn that the propei’ty was unincumbered, except for a sum of money owing by Tedford to' Joel Smith, which he proposed to and did pay out of the money borrowed of Bunn. There was at the date of the loan and deed of trust, a judgment against Tedford, Thomas "White and others, which was a lien on said property, under which it was sold, and Thomas White became the purchaser, but afterward conveyed it by quit-claim deed to defendant James Tedford, a minor son of Jno. C. Tedford, and it is alleged in the petition that the latter conveyance was for the use and benefit of John C. Tedford, and prays that the title to said lots be, by decree, vested in said John and his wife, and sold under plaintiffs’ deed of trust to satisfy the debt and interest, etc. The answer of defendants denied the material allegations, except that the several conveyances alleged were made. There was a trial and judgment for defendants, from which plaintiffs appealed.
*55While there was some evidence tending to establish the allegations of the petition, the preponderance was to the contrary, and the evidence not only warranted, but demanded the verdict and judgment rendered by the court, and the judgment is, therefore, affirmed.
All concur.